Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Masahito Yokoyama (Reg. No. 78,225) on January 27, 2021.
The application has been amended as follows:
IN THE CALIMS
Claims 3, 5-15, 18-22, 30 and 32 are canceled.
Claims 1, 2, 4, 16-17, 23-29, 31, and 33-36 are amended as presented below:
1. (Currently Amended): A driving assistance system comprising:

the vehicle comprising
processing circuitry configured to
magnetically detect the plurality of magnetic markers,
read the code information from the plurality of magnetic markers, and
transmit the read code information to a base station; and
the base station configured to transmit corresponding information corresponding to the code information to the vehicle in response to receiving the code information from the vehicle, wherein
the processing circuitry of the vehicle is further configured to perform driving assistance control to assist driver’s driving by processing the corresponding information received from the base station,
at least one of the plurality of magnetic markers include a magnet and a radio tag which wirelessly outputs the code information,
the magnet is a component independent from the radio tag, and the magnet generates a peripheral magnetic field independently from the radio tag,
the radio tag is a component independent from the magnet, and the radio tag provides the code information to the vehicle independently from the magnet,
the radio tag is laminated and provided on a surface of the magnet, [[and]]
 the radio tag and at least a part of the surface of the magnet, on which the radio tag is laminated and provided, are covered by a sheet of a resin mold,
the magnet has a thickness of less than or equal to 1.0 mm, and
the magnet has a maximum energy product (BHmax) of 6.4 kJ/m3 or less.
2. (Previously Presented): The driving assistance system according to claim 1, wherein
the magnet is molded including magnetic powder.
3. (Canceled).
4. (Previously Presented): The driving assistance system according to claim 2, wherein
the magnet is a bond magnet made by including the magnetic powder into a binder made of a high-polymer material, and
the radio tag uses a frequency band of 710 MHz to 960 MHz.
5-15. (Canceled).
16. (Previously Presented): The driving assistance system according to claim 1, wherein
the base station includes:
a database which stores position information representing an absolute position of the corresponding magnetic markers linked with the code information; and
processing circuitry configured to read the position information linked with any of the code information of the position information of the magnetic markers stored in the database, and
the corresponding information includes position information linked with the code information in the database which stores the position information of the magnetic marker.
17. (Previously Presented): The driving assistance system according to claim 2, wherein
the base station includes:
a database which stores position information representing an absolute position of the corresponding magnetic markers linked with the code information; and

the corresponding information includes position information linked with the code information in the database which stores the position information of the magnetic marker.
18-22. (Canceled).
23. (Previously Presented): The driving assistance system according to claim 1, wherein
both front and back surface sides of the magnet are covered by the sheet of the resin mold.
24. (Previously Presented): The driving assistance system according to claim 1, wherein
the magnet is a flat magnet sheet having a round shape.
25. (Previously Presented): The driving assistance system according to claim 24, wherein
the radio tag is provided on a surface of the flat magnet sheet at a center area of the round shape.
26. (Previously Presented): The driving assistance system according to claim 1, wherein
the processing circuitry of the vehicle is configured to magnetically detect the peripheral magnetic field generated by the magnet to detect presence or absence of the magnetic marker. 
27. (Previously Presented): The driving assistance system according to claim 1, wherein
the processing circuitry of the vehicle is configured to magnetically detect the peripheral magnetic field generated by the magnet to detect a lateral shift amount in a vehicle width direction of the vehicle.
28. (Previously Presented): The driving assistance system according to claim 1, wherein
the magnet is a ferrite magnet.
29. (Previously Presented): The driving assistance system according to claim 1, wherein
the magnetic marker has a thickness of less than or equal to 2.0 mm.

31. (Previously Presented): The driving assistance system according to claim 1, wherein
the radio tag has a thickness of less than or equal to 0.5 mm.
32. (Canceled).
33. (Previously Presented): The driving assistance system according to claim 1, wherein
the sheet of the resin mold has a thickness of 0.5 mm to 1.0 mm.
34. (Previously Presented): The driving assistance system according to claim 1, wherein
a magnetic flux density Gs of the surface of the magnetic marker is 1 millitesla or less.
35. (Previously Presented): The driving assistance system according to claim 1, wherein
the magnet is a bond magnet made by including a magnetic powder of an iron oxide into a binder made of a high-polymer material.
36. (Previously Presented): The driving assistance system according to claim 34, wherein
the magnet is a bond magnet made by including a magnetic powder of an iron oxide into a binder made of a high-polymer material.
Reasons for allowance
Claims 1, 2-4, 16-17, 23-29, 31 and 33-36 are allowed (renumbers as claims 1-17).
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see pages 9-11) filed on 10/07/2020.
 Regarding claim 1, In addition to Applicant’s amendments and remarks filed on
10/07/2020, the prior arts of the record fail to suggest, disclose or teach in combination to render obvious all the limitations of the claim.
Broxmeyer (US 5,369,591 A) discloses that, in each lane of the highway, at intervals of about one meter, are groups of permanent magnets that serve as reference markers (see col. 3, lines 51-54) and each group of reference markers has an arrangement that represents a binary number, an uppermost north pole representing a one and an uppermost south pole representing a zero (see col. 4, lines 34-37)  and as a vehicle proceeds along the highway, magnet sensors, located at the bottom of the vehicle, sense proximity with the magnetic reference markers and determine the polarity of the uppermost magnetic poles (see col. 3, lines 63-66), further the On-board equipment uses the sensing of proximity and polarity of permanent magnet which represents a binary number (see col. 8, lines 42-45) and communicates with roadside equipment (see, col. 8, lines 45-46).
Lee et al. (US 2014/0309812 A1), discloses that the local DAS center generates A-integrated DAS information for each of the terminals by analyzing the integrated DAS information and transmits the generated A-integrated DAS information to the corresponding vehicle terminals to control driving according to the A-integrated DAS information for vehicle (see Fig. 2, [0045]).
Kovarik et al. (US 2016/0132705 Al), discloses that, the magnetic components as well as an RFID tag may be within the body of the pavement marking material, both the magnetic element and the RFID tag readable by a magnetic sensor located on a vehicle (see, paragraph [0098] (preferably in its tires or wheels) and/or by a RFID reader” (see paragraph [0098]). 
Yamashita et al. (US 5,781,119 A), discloses, radio tags may be placed on the road surface in addition to the magnetic nails so that these tags transmit road surface data and the controller may guide the vehicle in accordance with the relative displacement and the road surface data received via a radio receiver (see col. 4, lines 1-6). 
the radio tag is laminated and provided on a surface of the magnet, the radio tag and at least a part of the surface of the magnet, on which the radio tag is laminated and provided, are covered by a sheet of a resin mold, the magnet has a thickness of less than or equal to 1.0 mm, and the magnet has a maximum energy product (BHmax) of 6.4 kJ/m3 or less”, in combination with the other claim elements and features.
Therefore, claims 1, 2, 4, 16-17, 23-29, 31 and 33-36 considered allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645